Citation Nr: 1824134	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-30 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected lumbar spine disability (diagnosed as degenerative disc disease (DDD), degenerative joint disease (DJD), and lumbar strain) and to an evaluation in excess of 10 percent after June 16, 2014.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to August 2007.  These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In its July 2014 rating decision, the RO increased the rating for the Veteran's lumbar spine disability to 10 percent, effective from June 16, 2014.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), entitlement to service connection for chronic obstructive pulmonary disorder (COPD) were raised by the record in a February 2018 Application for Disability Compensation and Related Benefits.  These issues were recently adjudicated in a March 2018 rating decision and will not be discussed herein.  The Board further notes that the Veteran requested increased ratings for his DDD of the lumbar spine and for his left lower extremity lumbar radiculopathy in his February 2018 Application for Disability Compensation and Related Benefits.  The Veteran's lumbar spine disability is currently on appeal and will be discussed herein.  Likewise, the Veteran's entitlement to an increased rating for his left lower extremity lumbar radiculopathy will be discussed herein as part of the evaluation of neurologic abnormalities associated with a lumbar spine disorder. 


FINDINGS OF FACT

1.  Prior to June 16, 2014, the Veteran's service-connected lumbar spine disability (diagnosed as DDD, DJD, and lumbar strain) was primarily manifested by pain-free flexion to 90 degrees or greater.


2.  Since June 16, 2014, the Veteran's service-connected lumbar spine disability (diagnosed as DDD, DJD, and lumbar strain) was primarily manifested by pain-free flexion to 80 degrees.  

3.  The probative evidence of record indicates the Veteran's service-connected disabilities are rated 40 percent combined, and do not preclude him from securing and following a substantially gainful occupation at this time.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2014, the criteria for an initial compensable rating for lumbar spine DDD, DJD, and lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2017). 

2.  Since June 16, 2014, the criteria for a rating in excess of 10 percent for lumbar spine DDD, DJD, and lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2017). 

3.   The requirements for a TDIU rating have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Evaluation

The Veteran is seeking entitlement to a compensable evaluation for his service-connected lumbar spine DDD, DJD, and lumbar strain, prior to June 16, 2014, and to an evaluation in excess of 10 percent since that date.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  
Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

The Veteran's DDD of the lumbar spine is currently rated 0 percent disabling/noncompensable prior to June 16, 2015, and 10 percent disabling since that date.  These ratings were assigned pursuant to the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237 (2017), for degenerative arthritis of the spine and for lumbosacral strain.  See 38 C.F.R. § 4.27.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Id.  

Diagnostic Code 5242 refers the rater to Diagnostic Code 5003, which provides that degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2017). 

Under Diagnostic Codes 5242 and 5237 used to evaluate limitation of motion for thoracolumbar spine disabilities, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness does not result in abnormal gait or abnormal spinal contour; or there is evidence of vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5242-5237.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the lumbar spine is to 30 degrees or less; or if there is favorable ankylosis of the entire lumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire lumbar spine.  Id.  A maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.    

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Formula, Note (2) (2017); see also 38 C.F.R. § 4.71a, Plate V (2017).  Furthermore, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Formula, Note (4) (2017).

If applicable, any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Formula, Note 1.  Additionally, if there is evidence of Intervertebral Disc Syndrome (IVDS), VA is directed to evaluate a thoracolumbar spine disorder under either the General Formula or the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  

In this case, the Veteran was afforded VA examinations in June 2012, June 2014, and May 2015, to assess the severity of his service-connected lumbar spine DDD, DJD, and lumbar strain.  These examinations show that the Veteran does not meet the criteria for ratings in excess of those previously assigned both prior to and since June 16, 2014.

During the June 2012 VA examination, the Veteran's degenerative disc disease was manifested by, at its worst, forward flexion limited to 90 degrees or greater; extension limited to 30 degrees or greater; right lateral flexion limited to 30 degrees or greater; left lateral flexion limited to 30 degrees or greater; right lateral rotation limited to 30 degrees or greater; and left lateral rotation limited to 30 degrees or greater.  Evaluation resulted in a combined range of motion of 240 degrees.  Repetitive use testing revealed the same results and same combined range of motion.  There was no objective evidence of painful motion, no additional functional limitation after repetitive use, and the VA examiner found that the Veteran's spine disability did not have a functional impact on his ability to work.  There was no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of any neurologic abnormalities, ankylosis, or IVDS with episodes requiring bed rest. 

Subsequently, the Veteran underwent a June 2014 VA examination which revealed degenerative joint disease of the back and lumbar strain was manifested by, at its worst, forward flexion limited to 80 degrees; extension limited to 20 degrees; right lateral flexion limited to 20 degrees; left lateral flexion limited to 25 degrees; right lateral rotation limited to 20 degrees; and left lateral rotation to 20 degrees.  Evaluation resulted in a combined range of motion of 185 degrees.  Repetitive use testing revealed an additional loss of 5 degrees for forward flexion (75 degrees), right lateral flexion (15 degrees) and left lateral flexion (20 degrees).  This resulted in a combined range of motion of 170 degrees.  There was no objective evidence of painful motion, no additional functional limitation after repetitive use, and the VA examiner found that the Veteran's spine disability did have a functional impact on his ability to work, though this assessment was based on the Veteran's own report that he could not perform manual labor.  Essentially, the results of this examination demonstrated forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  Spine x-ray revealed mild degenerative disc disease seen in L3, 4, and L4, 5.  

Additionally, the examiner found evidence of localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of any neurologic abnormalities (although a mild intermittent pain was noted in the lower left extremity), ankylosis, or IVDS with episodes requiring bed rest.

The Veteran was afforded a third VA examination in May 2015.  The Veteran's degenerative disc disease of the lumbar spine was manifested by, at its worst, forward flexion limited to 80 degrees; extension limited to 30 degrees; right lateral flexion limited to 30 degrees; left lateral flexion limited to 30 degrees; right lateral rotation limited to 30 degrees; and left lateral rotation limited to 30 degrees.  Pain was noted on examination but was not found to result in additional functional loss.  Repetitive use testing revealed no additional functional loss.  There was no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or IVDS with episodes requiring bed rest.  The VA examiner found that the Veteran's spine disability did not have a functional impact on his ability to work.  

The VA examiner found evidence of radiculopathy and indicated that this neurologic abnormality resulted in mild intermittent pain and mild paresthesias and/or dysesthesias of the lower left extremity, involved the sciatic nerve, and was "mild" in terms of severity.  

Prior to June 16, 2014, the assigned noncompensable evaluation for the Veteran's service-connected lumbar spine disability fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including the June 2012 VA examination, consistently indicates pain-free flexion to 90 degrees or greater.  There is no evidence of thoracolumbar spine flexion greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness does not result in abnormal gait or abnormal spinal contour; or there is evidence of vertebral body fracture with loss of 50 percent or more of the height.  Additionally, there is no evidence of any IVDS resulting in incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  There accordingly exists no basis for a compensable rating for the Veteran's service-connected degenerative disc disease of the thoracolumbar spine rating prior to June 16, 2014.  38 C.F.R. § 4.71, Diagnostic Codes 5242-5237.  

Since June 16, 2014, the assigned 10 percent evaluation for the Veteran's service-connected lumbar spine disability fully contemplates all muscle spasm and gait symptoms, as well as all motions other than flexion; these need not be further discussed here.  The evidence of record, including the June 2014 and May 2015 VA examinations, consistently indicates pain-free flexion to 80 degrees.  There is no evidence of thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Additionally, there is no evidence of any IVDS resulting in incapacitating episodes (doctor-prescribed bedrest) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Thus, there exists no basis for a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability since June 16, 2014.  38 C.F.R. § 4.71, Diagnostic Codes 5242-5237.  

The remaining question for the Board becomes whether the Veteran is entitled to a higher disability rating for his associated objective neurologic abnormality which manifests as left lower extremity lumbar radiculopathy.  In an April 2017 rating decision, the RO assigned a 10 percent disability rating for left lower extremity lumbar radiculopathy associated with degenerative disc disease of the lumbar spine.  The RO reaffirmed this disability rating in a March 2018 rating decision.  The Veteran has not expressed any dissatisfaction with the 10 percent rating.  Nevertheless, the General Rating Formula instructs that "any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code."  38 C.F.R. § 4.71a, General Formula, Note 1.  Therefore, to insure this case has been fully evaluated, the Board will consider whether the Veteran is entitled to a rating in excess of 10 percent for his left lower extremity lumbar radiculopathy which is evaluated under Diagnostic Code 8720.

In his statements to VA, the Veteran has described pain radiating from his back into his lower extremities.  At June 2014 and July 2014 VA examination, VA examiners indicated that the Veteran has signs or symptoms of radiculopathy, specifically intermittent pain in the left lower extremity and decreased strength in the left lower extremity, but then later checked a box indicating that the Veteran is not affected by radiculopathy or any other neurologic disability in either extremity, which appears to contradict the earlier findings.  

In an April 2017 rating decision, the RO granted service connection for the Veteran's left lower extremity lumbar radiculopathy.  A 10 percent evaluation was assigned, effective May 30, 2015, based on the May 2015 VA examiner's findings of mild intermittent pain and mild paresthesias and/or dysesthesias of the lower left extremity, involved the sciatic nerve, and was "mild" in terms of severity.  The Board finds that this neurologic abnormality is appropriately compensated by the 10 percent evaluation assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2017).  Under Diagnostic Code 8720 for neuralgia, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  This rating is consistent with the findings of the May 2015 VA examination and the Board finds no basis in the record to award a higher disability rating.  There is no indication in the record that the Veteran's left lower extremity lumbar radiculopathy has ever been manifested symptoms that are considered more than "mild" in nature.  Accordingly, the previously assigned 10 percent disability rating is appropriate.  Id. 

The Board has also considered functional loss and finds it does not lead to a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38   (2011) (finding that a higher rating is not warranted for pain that is unaccompanied by additional functional impairment); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Veteran denied flare-ups during the May 2015 VA examination, and his symptoms were accounted for by the examiner when determining his range of motion.  The Veteran had no pain with weight bearing and he was able to perform repetitive testing, which revealed no significant loss of function or range of motion due to pain, incoordination, weakness or fatigability.  Altogether, the evidence does not show that the Veteran has more functional impairment than that shown during the VA examinations.  See Mitchell, 25 Vet. App. at 38. 

The Board recognizes that the Veteran believes his pain warrants a higher rating, and understands that his low back disability has negatively impacted his quality of life; however, his current disability rating already accounts for pain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine . . . ."  Id. 

After reviewing the evidence, the Board finds that staged ratings, other than those previously assigned, are not warranted because the Veteran's disability did not materially change during the periods on appeal both prior to and since June 16, 2014.  Also, the Board finds nothing in the record which would lead to the conclusion that the current evidence is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2017); Schafrath v. Derwinski, 1 Vet App. 589 (1991).

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to June 16, 2014, or a rating in excess of 10 percent since that date for the Veteran's service-connected thoracolumbar spine disability.  Moreover, there is no indication of additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for higher disability ratings prior to and since June 16, 2014 is denied.

II.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  Specifically, the Veteran has complained in statements to VA that his low back pain interferes with his ability to maintain substantially gainful employment.  He claims that he lives with daily pain and tenderness in his lower back and experiences almost constant shooting pains down his leg that originate in his lower back.  He claims that he spends at least 7-10 days per month where he can barely get out of bed and walk around.  He asserts that the pain is so severe that he cannot enjoy most days.  

While the Veteran specifically points to his lumbar spine disability as the main cause of his inability to obtain and maintain substantially gainful employment, the Board will consider all service-connected disabilities with his TDIU claim.

The Board may assign a TDIU in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16(a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16 (a) are not met).  Clearly, this is not met in this case. 

The Veteran is presently in receipt of service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling, lumbar spine disability (diagnosed as degenerative disc disease, degenerative joint disease, and lumbar strain), rated as 10 percent disabling, and left lower extremity lumbar radiculopathy associated with degenerative disc disease of the lumbar spine, rated as 10 percent disabling. 

The Veteran's combined disability rating is 40 percent.  Thus, the preliminary schedular rating requirements for a TDIU are not met.  38 C.F.R. § 4.16(a).  Therefore, any award of TDIU would have to be on an extraschedular basis.  It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The process for establishing entitlement to an extraschedular TDIU rating is described in 38 C.F.R. § 4.16(b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Regarding the Veteran's service-connected lumbar spine disorder and his associated lumbar radiculopathy of the lower left extremity, the June 2012 VA examiner found that the Veteran's spine disability did not have a functional impact on his ability to work.  While the June 2014 VA examiner found that the Veteran's spine disability did have a functional impact on his ability to work, this assessment was based on the Veteran's own report that he could not perform manual labor.  Subsequently, the May 2015 VA examiner found that the Veteran's spine disability did not have a functional impact on his ability to work.  

Regarding the Veteran's service-connected PTSD, the Veteran underwent a VA psychiatric examination in June 2014.  He reported that he has been employed for four months as a security manager for an engineering firm.  The Veteran also reported no difficulties at work.  He reported that he has been able to obtain employment but he does not remain in one position for very long and he has relocated several times for work.  The Veteran reported some difficulties at work in 2007/2008 due to his irritability and alcohol use (he has been sober since 2011). The Veteran indicated that he was enrolled in school to obtain his Associates Degree but that he had experienced some difficulty concentrating and that he often lost interest in his studies.  

After evaluation the Veteran, the VA examiner found that the Veteran's psychiatric disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran underwent another VA psychiatric examination in May 2015.  The VA examiner noted the following relevant occupational and educational history:

During last C&P PTSD evaluation on 6/16/14, Vet reported that he was working as a safety manager for an engineer firm.  Vet had several verbal altercations with his boss and was let go on 2/2015 after 11 months of work.  Since March 2015, Vet has been working for an electrical company as a safety manager.  Vet indicated that he likes his current job.  Vet is working 40 to 50 hours per week.  

Since last C&P evaluation, Vet continues to be engaged in online classes for his Associates Degree in Occupational Health and Safety.  Vet indicated that he will be finishing his degree in November 2015.  

In the past 12 months Vet indicated that he has missed approximately 2 weeks of work due his mental health symptoms. Specifically, due to his lack of motivation, not wanting to deal with people, and having a bad hangover because of drinking. Vet denied any disciplinary actions or difficulties getting along with co-workers.

Again the Veteran's psychiatric disorder, diagnosed as PTSD, was found to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In light of the fact that the Veteran has both a service-connected psychiatric disability and a back disability the Board has given this issue a great deal of attention.  The Board has carefully considered the Veteran's statements regarding the effects of his disabilities on his employability.  Although the Veteran experiences pain and discomfort as a result of his disabilities, repeated VA examinations have indicated that he is not precluded from obtaining or maintaining substantially gainful employment (though perhaps not what he did in the past).  The Board has assigned the findings from these examinations great probative value as they were based on thorough evaluations of the Veteran and a review of the pertinent evidence of record.  Moreover, the examiners addressed the question of employability directly and their opinions are consistent.  Accordingly, referral of the Veteran's claim to the Director, Compensation Service for consideration of such rating is not warranted and a TDIU rating is not warranted at this time.

III.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

ORDER

An initial compensable rating for lumbar spine DDD, DJD, and lumbar strain, prior to June 16, 2014, is denied.

A rating in excess of 10 percent for lumbar spine DDD, DJD, and lumbar strain, since June 16, 2014, is denied.

A total rating on the basis of individual unemployability (TDIU) due to service-connected disability is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


